     Case 5:20-cv-00057 Document 7 Filed on 07/10/20 in TXSD Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               LAREDO DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
                         Plaintiff,             §
                                                §
v.                                              §            CASE NO.     5:20-CV-057
                                                §
68.155 ACRES OF LAND, MORE OR                   §
LESS, SITUATE IN WEBB COUNTY,                   §
STATE OF TEXAS; AND SACRED                      §
HEART CHILDREN’S HOME, INC.                     §
                                                §
                       Defendants.              §

 ADVISORY RE: JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER F.R.C.P.
                                     26(f)
______________________________________________________________________________

       The landowner has signed the Right of Entry and expressed a desire to forgo any court
 hearings. The United States of America has a Stipulation of Dismissal to the landowner for
 signature. The United States of America believes that the above documents will be returned
 and the Stipulation of Dismissal filed within a week. In light of the above development, The
 United States of America hereby seeks court permission to forego the Joint Management Plan.

                                                       Respectfully submitted,

                                                       FOR PLAINTIFF:

                                                       RYAN K. PATRICK
                                                       United States Attorney
                                                       Southern District of Texas

                                               By:     s/ John A. Smith III______
                                                       JOHN A. SMITH III
                                                       Assistant United States Attorney
                                                       Attorney-in-Charge
                                                       Southern District of Texas No. 8638
                                                       Texas Bar No. 18627450
                                                       One Shoreline Plaza
                                                       800 North Shoreline Blvd., Suite 500
                                                       Corpus Christi, Texas 78401
                                                       Telephone: (361) 888-3111
                                                       Facsimile: (361) 888-3234
                                                       E-mail: john.a.smith@usdoj.gov
                                           Page 1 of 3
                                      Joint Discovery Plan
                                                       Attorney in Charge for Plaintiff
      Case 5:20-cv-00057 Document 7 Filed on 07/10/20 in TXSD Page 2 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 10, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system and sent a copy via email to the following:


Sacred Heart Children’s Home, Inc.


                                                               s/ John A. Smith III_____
                                                               JOHN A. SMITH III




                                             Page 2 of 3
                                        Joint Discovery Plan
      Case 5:20-cv-00057 Document 7 Filed on 07/10/20 in TXSD Page 3 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

 UNITED STATES OF AMERICA,                        §
                                                  §
                           Plaintiff,             §
                                                  §
 v.                                               §            CASE NO.    5:20-CV-057
                                                  §
 68.155 ACRES OF LAND, MORE OR                    §
 LESS, SITUATE IN WEBB COUNTY,                    §
 STATE OF TEXAS; AND SACRED                       §
 HEART CHILDREN’S HOME, INC.                      §
                                                  §
                         Defendants.              §


ORDER RE: JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER F.R.C.P. 26(f)

In light of the advisory from the United States of America, the parties need not file a Joint
Management Plan and, in lieu, shall file the Stipulation of Dismissal upon execution by the
parties.




                       SIGNED, this ________________________________, 2020.




                                              _______________________________
                                              JOHN A. KAZEN
                                              United States Magistrate Judge




                                             Page 3 of 3
                                        Joint Discovery Plan
